internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------- --------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi b04 plr-115875-10 date october re ------------------------------------------------------------------------- re ------------------------------------------------------------------------- legend trust ----------------------------------------------------------------------- state ------------- grantor -------------------- child a ----------------------------- grandchild a ------------------------- grandchild b ------------------------------ date --------------------------- date --------------------------- date ------------------- court a ----------------------------------------------------------------- court b ----------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ------------------------- statute ----------------------------------------------------------------- dear ------------------- this letter responds to your letter dated date submitted by your authorized representative requesting generation-skipping_transfer gst tax rulings with respect to a conversion of trust to a unitrust under state law and the creation of two new trusts grantor died testate on date and pursuant to grantor’s will and a court a order on date trust was established for the primary benefit of grantor’s spouse child a and the issue of child a a corporate trustee is currently the sole trustee of trust under the terms of trust the trustee may pay to lay out expend for the benefit of or make available to any or all of plr-115875-10 said persons or their respective personal_representatives from the income of this trust such sum or sums of money or property as in the absolute discretion the trustee determines to be appropriate and in such proportions and amounts without regard to equality of distributions as the trustees may determine in their absolute discretion the trustee also has discretion to pay principal of the trust and in diminution thereof pay to or for the benefit of child a such sums from the principal as in the absolute discretion of the trustee are necessary from time to time to enable her to meet any expenses of herself her husband or her children which are of an emergency nature or which are necessary to enable them to maintain a reasonable comfortable standard of living including but not being limited to for the purpose of providing for the support care comfort medical_care and education of her children and or assisting her children in commencing a business or professional practice trust terminates upon the earlier of the following conditions upon the death of the last survivor of a named class which includes child a and child a leaves no surviving issue upon the death of the last survivor of a named class which includes child a and the death of child a’s last surviving issue upon the death of the last survivor of grantor’s spouse and child a and the youngest surviving child of child a attains age and years after the death of a class of named individuals including child a and child a’s decedents living at the date of grantor’s death upon termination trust is to be divided per stirpes and distributed to child a’s surviving issue trustee of trust petitioned court b to convert trust into a unitrust with a payout state statute permits a court to convert a_trust to a unitrust if the court determines that the conversion will enable the trustee to better carry out the purposes of the trust and that the conversion is in the best interests of the beneficiaries statute provides that following conversion of a_trust to a unitrust income in the governing instrument means an annual amount equal to a percentage of the net fair_market_value of the total trust assets averaged over a three-year period trustee of trust also petitioned court b to amend trust to provide for the creation of two new trusts one for grandchild a’s issue and one for grandchild b’s issue the purpose of the new trusts is to receive income distributions from trust intended for the descendants of each respective grandchild under the terms of the new trusts there will be two trustees during the term of each new trust the trustees may pay income or corpus to the living descendants of such grandchild as in the discretion of the trustees is necessary or appropriate the trustees may take into consideration the grandchild’s resources known to the trustees any unexpended income will be accumulated each respective grandchild will have a special_power_of_appointment over the trust the new trusts terminate in accordance with the termination provisions above for trust with the possibility of earlier termination upon certain conditions upon termination the trustees will distribute any remaining assets outright plr-115875-10 at the corporate trustee’s discretion to a class consisting of child a’s descendants each beneficiary ha sec_30 days after receipt of notice to withdraw any designated share otherwise the designated share is held in a separate trust for the beneficiary with a general_power_of_appointment on date grantor was survived by spouse now deceased child a grandchild a and grandchild b grandchild a has three children and grandchild b has two children the youngest grandchild is age date and date are before date no additions actual or constructive have been made to trust since date trust is governed by state law on date court a approved the petitions you have requested the following rulings the conversion of trust into a unitrust will not cause trust to lose its status as exempt from the gst tax and creation of and any distributions to the new trusts will not cause trust or the new trusts to lose their status as exempt from the gst tax sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of plr-115875-10 sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax because it was irrevocable prior to date provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes state x the situs of the trust then amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining income to be a unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further plr-115875-10 under the facts of the example no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes the trustees represent that trust was irrevocable on date and that there were no additions to trust after date the facts in this case are similar to those set forth in example of sec_26 b i e which provides that the conversion of an income_interest to a unitrust_interest pursuant to state statute will not be considered to shift a beneficial_interest in a_trust for gst purposes the conversion meets the requirements of state statute and is pursuant to an order from state court b accordingly we conclude that the conversion of the income_interest in trust to a unitrust_interest will not be considered to shift any beneficial_interest in trust and therefore will not cause trust to lose its status as exempt from the gst tax we further conclude that the any income distributions to the new trusts will not cause trust or the new trusts to loose their status as exempt from the gst tax we further conclude that transfers of trust income to the new trusts constitute direct transfers to the respective issue of grandchild a or grandchild b and accordingly such recipient is treated as the transferor of their respective contribution to the new trusts for purposes of sec_2652 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings in this letter pertaining to the federal generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-115875-10 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer's representatives sincerely james f hogan chief branch passthroughs special industries enclosure copy for sec_6110 purposes cc
